     Case 3:18-cv-00146-MMD-CLB Document 45 Filed 07/23/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     CRAIG TITUS,                                       Case No. 3:18-cv-00146-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8

9     JAMES DZURENDA, et al.,

10                               Defendants.

11

12          Before the Court is the Report and Recommendation of United States Magistrate

13   Judge Carla L. Baldwin (ECF No. 42) (“R&R”), recommending that the Court grant

14   Defendants’ motion for summary judgment (“Motion”) (ECF No. 29). Plaintiff filed an

15   objection to the R&R (“Objection”). 1 (ECF No. 43.) As discussed further below, the Court

16   agrees with Judge Baldwin’s reasoning and adopts the R&R in full.

17          The Court adopts the facts outlined in the R&R (ECF No. 42 at 1-4) and does not

18   recite them here.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

24   to object, however, the court is not required to conduct “any review at all . . . of any issue

25   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

26

27

28          1The   Court has also reviewed Defendants’ response (ECF No. 44).
     Case 3:18-cv-00146-MMD-CLB Document 45 Filed 07/23/20 Page 2 of 3


1    United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

2    of review employed by the district court when reviewing a report and recommendation to

3    which no objections were made); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

4    (providing that the court “need only satisfy itself that there is no clear error on the face of

5    the record in order to accept the recommendation”).

6           In light of Plaintiff’s objection to the R&R, this Court has engaged in a de novo

7    review to determine whether to adopt the R&R. Judge Baldwin found that Defendants are

8    entitled to summary judgment because Plaintiff cannot establish: (1) deliberate

9    indifference for his Eighth Amendment claim; or that (2) he is similarly situated to other

10   inmates necessary to sustain his Fourteenth Amendment Equal Protection claim. (ECF

11   No. 42 at 8-11.)

12          Plaintiff objects that Defendants know Plaintiff needs testosterone therapy

13   treatment (“TRT”), but Plaintiff offers no supporting evidence other than pointing to his

14   formal communications and grievances to Defendants. (ECF No. 43 at 4-6, 8.) To the

15   contrary, Judge Baldwin found that the undisputed results of the three tests and Dr.

16   Arana’s declaration indicate that Plaintiff’s testosterone levels are within the normal range

17   for a male of his age and, therefore, he does not need TRT. (ECF No. 42 at 8-9.) See

18   Toguchi v. Chung, 391 F.3d 1051, 1058 (holding that prison officials are not deliberately

19   indifferent simply because they prescribe a treatment that an inmate disagrees with). To

20   the extent Plaintiff points to Dr. Adamson’s statements that Plaintiff should receive TRT

21   (ECF No. 42 at 6), Judge Baldwin correctly found that disagreement between medical

22   professionals is not enough to establish deliberate indifference (ECF No. 43 at 9.) See

23   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Plaintiff also objects that he is

24   being treated differently from transgender inmates who are receiving TRT. (ECF No. 43 at

25   5, 9.) But as Judge Baldwin pointed out, however, Plaintiff’s testosterone level is at least

26   thirty times higher than transgender inmate Nall, whom Plaintiff attempts to compare

27   himself to. (ECF No. 42 at 10-11.)

28

                                                   2
     Case 3:18-cv-00146-MMD-CLB Document 45 Filed 07/23/20 Page 3 of 3


1              Having reviewed briefs relating to the Motion and Plaintiff’s Objection, the Court

2    agrees with Judge Baldwin and will overrule Plaintiff’s Objection and adopt the R&R in

3    full. 2

4    III.      CONCLUSION

5              The Court notes that Plaintiff made several arguments and cited to several cases

6    not discussed above. The Court has reviewed these arguments and cases and determines

7    that they do not warrant discussion as they do not affect the outcome of the Motion before

8    the Court.

9              It is therefore ordered, adjudged and decreed that the Report and Recommendation

10   of Magistrate Judge Carla L. Baldwin (ECF No. 42) is accepted and adopted in its entirety.

11             It is ordered that Defendants’ motion for summary judgment (ECF No. 29) is

12   granted.

13             It is further ordered that Plaintiff’s motion for new and updated testing (ECF No. 37)

14   is denied as moot.

15             It is further ordered that the Clerk of Court enter judgment in accordance with this

16   order and close this case.

17

18   DATED THIS 23rd day of July 2020.

19

20
                                                  MIRANDA M. DU
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26
               2Plaintiff’s
                      Objection also discusses qualified immunity (ECF No. 43 at 7), but Judge
27
     Baldwin declined to address the issue because found that there was no Eighth or
28   Fourteenth Amendment violation to begin with (ECF No. 42 at 11 n.4). As such, the Court
     declines to address qualified immunity here.
                                                 3
